TURNER, P. J., Concurring.
I concur in the judgment. The evidence in this matter was that in the case of In re Charlisse C. (2007) 149 Cal.App.4th 1554 [58 Cal.Rptr. 3d 173], review granted July 18, 2007, S152822. There was evidence that the Children’s Law Center of Los Angeles (the center), which was originally organized as three separate law firms, had failed to maintain the ethical walls in existence when its structure was approved by Division Three of this appellate district in Castro v. Los Angeles County Bd. of Supervisors (1991) 232 Cal.App.3d 1432, 1435-1445 [284 Cal.Rptr. 154]. In response to the extensive evidentiary showing of noncompliance with Castro, the juvenile court gave a tentative ruling that covers seven pages in the reporter’s transcript and discusses both violations of substance and appearance. Charlisse C. is a successive representation case where the center had previously represented the mother. (See Flatt v. Superior Court (1994) 9 Cal.4th 275, 282-284 [36 Cal.Rptr.2d 537, 885 P.2d 950]; People v. Baylis (2006) 139 Cal.App.4th 1054, 1064-1065 [43 Cal.Rptr.3d 559].)
This case is materially different from Charlisse C. Here, the purported multiple representation involves two siblings by a law firm that neglected to maintain the ethical walls mandated by Castro v. Los Angeles County Bd. of Supervisors, supra, 232 Cal.App.3d at pages 1435-1445. The disqualification rules applicable here are substantively different from those that apply to multiple representation of a parent and a sibling as was the case in Charlisse C. In the case of siblings, multiple representation is permissible in the absence of actually conflicting interests. (In re Celine R. (2003) 31 Cal.4th 45, 58 [1 Cal.Rptr.3d 432, 71 P.3d 787]; Carroll v. Superior Court (2002) 101 Cal.App.4th 1423, 1428-1430 [124 Cal.Rptr.2d 891]; Welf. & Inst. Code, § 317, subd. (c).) Regardless of the evidence of noncompliance with the ethical walls mandated by Castro v. Los Angeles County Bd. of Supervisors, *847supra, 232 Cal.App.3d at pages 1435-1445, no improper concurrent representation issue is present here because there is no evidence of actually conflicting interests between the two youngsters. On this concise ground, I would reverse the disqualification order.